Citation Nr: 0923135	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for disability of the 
right index finger.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of trigger finger release of the right 
thumb.

3.  Entitlement to an increased (compensable) disability 
rating for trigger finger of the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Honolulu, 
Hawaii Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for disability of the right index finger.  
The RO continued 0 percent, noncompensable disability ratings 
for disabilities of the right thumb and left ring finger.

The issues of increased ratings for disabilities of the right 
thumb and left ring finger are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Symptoms of clicking in the right index finger during service 
progressed into current tenosynovitis, which remains 
symptomatic status post two surgeries.


CONCLUSION OF LAW

Tenosynovitis of the right index finger, status post surgery, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Right Index Finger

During service, the Veteran received treatment for problems 
affecting his hands, including trigger finger in two fingers.  
Upon separation from service in 1991, he filed a claim for 
service connection and compensation for several disabilities, 
including problems with trigger fingers.  In a November 1992 
rating decision, the RO granted service connection for 
disabilities of the right thumb and left ring finger.  In 
August 2003, the Veteran submitted a claim for service 
connection for disability of the right index finger.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran's service treatment records show injuries and 
disorders of the hands and fingers.  In November 1970, the 
Veteran was seen for stiffness in his left hand.  X-rays were 
normal.  In September 1975, the Veteran fell and injured his 
right hand.  X-rays were normal.  In October 1976, the 
Veteran was seen for arthralgia in his right hand, at the 
metacarpal phalangeal joint of the thumb.  The treating 
practitioner's impression was probable degenerative joint 
disease.  No fractures or other abnormalities were seen on x-
rays.  In July 1979, the Veteran was seen for numbness in 
both hands.

On medical examination in October 1980, the examiner noted 
that the Veteran's right third finger had an enlarged 
knuckle, but retained a full range of motion.  In September 
1983, the Veteran sought treatment for numbness in his right 
hand.  The treating practitioner noted diminished sensation 
to pinprick over the flexor tendon on the middle finger.  
There was decreased ability to flex, and the finger would not 
completely close in a fist.  The treating practitioner's 
impression was tendonitis.  In a medical history provided in 
January 1984, the Veteran indicated that in 1978 he had 
swelling and stiffness in the joints of his hands, diagnosed 
as mild arthritis.  He stated that his right middle finger 
had been sprained many times, and was sensitive in cold 
weather.  That finger had full strength and range of motion.  
In August 1984, the Veteran received treatment for a half 
inch long laceration of the distal phalanx of his right index 
finger.  The treating practitioner found that there was no 
tendon involvement.  The laceration was cleaned and secured 
with two sutures.

In September 1988, the Veteran was seen for pain in his right 
thumb.  X-rays were normal.  From October 1998, trigger thumb 
was diagnosed, and the pain was treated with medication and 
steroid injections.  In January and February 1989, the 
Veteran was seen for right trigger thumb persisting since 
1988.  In June and July 1989, the Veteran was seen for a 
worsening right trigger thumb problem.  The treating 
practitioner noted that a similar problem was developing in 
the Veteran's left ring finger.  In August 1989, the Veteran 
underwent a release surgery for right trigger thumb.  He was 
placed on a temporary limited duty profile.

In a June 1991 medical history, the Veteran reported the 
history of surgery to release a trigger finger.  He stated 
that the same problem was occurring with his other hand.  
Later in June 1991, the Veteran had an orthopedic 
consultation for trigger finger of the left ring finger.  The 
surgeon scheduled release surgery in July 1991, but the 
service treatment records do not contain any indication that 
the planned surgery was performed.

After service, the Veteran claimed service connection for 
trigger fingers.  In a March 1992 VA medical examination, he 
indicated that his left ring finger showed signs of trigger 
finger, and that he had swelling, stiffness, and weakness in 
the right middle finger.  The examining physician observed 
trigger finger of the left ring finger.  X-rays of both hands 
were normal.  The examiner's impressions were right thumb 
trigger finger, status post surgery, and left ring trigger 
finger.

In March 2003, private orthopedic surgeon S. B. C., M.D., saw 
the Veteran for finger pain.  The Veteran reported a twelve 
year history of recurrent painful triggering of the left ring 
finger and a one year history of triggering of the right 
index finger.  He reported a history of surgery for 
triggering of the right thumb, with recurrence of symptoms 
from December 2002.  Dr. C. found classical moderately 
symptomatic stenosing tenosynovitis of the left ring and 
right index fingers.  In April 2003, Dr. C. performed trigger 
release surgery on the left ring finger and right index 
finger.

Following the April 2003 surgery, the Veteran had significant 
pain and numbness in the right index finger.  In July 2003, 
the Veteran had another surgery on the right index finger.  
The surgeon found and addressed nerve injury thought to have 
been incurred in the April 2003 surgery.

In August 2003, the Veteran requested service connection for 
disability of the right index finger.  He reported recent 
surgery on that finger, and asserted that the disorder was 
adjunct to his service-connected finger disabilities. 

In an October 2003 statement, Dr. C. indicated that, after 
the July 2003 surgery, the condition of the Veteran's right 
index finger improved, but some symptoms continued.  On VA 
examination in December 2003, the examiner found impairment 
of sensation and grip strength in the right index finer.

In a January 2004 statement, Dr. C. noted that the Veteran 
performed extensive typing, data entry, and writing during 
his long military career, and that he developed tenosynovitis 
in his hands, manifesting first in his right thumb, and later 
in his left ring and right index fingers.  Dr. C. wrote:

On reviewing the patient's history and 
our findings, it is my opinion, based on 
reasonable medical probability, that the 
tenosynovitis resulted from repeated 
tissue overload or overuse of the hands 
while performing the daily functions 
required of his job while he was in the 
service.  The patho-physiology for all 3 
digits is identical.

On VA examination in May 2004, the Veteran reported that the 
earliest symptom of the service-connected disorder in his 
left ring finger was clicking at the base of that finger.  He 
stated that he also experienced clicking at the base of his 
right index finger while he was in service.  The examining 
physician found evidence of multiple trigger finger 
abnormalities.  The examiner stated that the Veteran's right 
index trigger finger was not caused by the other trigger 
fingers, but that the process was the same in the case of 
each trigger finger.  The examiner opined that the Veteran 
was credible in reporting mild symptoms in the right index 
finger during service.  The examiner expressed a belief that 
the right index finger had symptoms during service that 
progressed after service.  The examiner stated that it was 
"certainly possible" that the right index finder disorder 
began after service, but that it was "more possible" that 
the disorder began during service.

Physicians have found that the disorder in the Veteran's 
right index finger developed through the same process as the 
disorders in his right thumb and left ring finger.  While the 
service treatment records do not document any symptoms in the 
right index finger; the Veteran reports noticing clicking in 
that finger during service.  The opinions of both Dr. C. and 
a VA examiner support a reasonable likelihood that the right 
index finger disorder began during service.  Giving the 
benefit of the doubt to the Veteran, the Board grants service 
connection for the right index finger disability.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With respect to the claim for service connection for 
disability of the right index finger, the Board is granting 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   


ORDER

Entitlement to tenosynovitis of the right index finger, 
status post surgery, is granted.


REMAND

The Veteran is seeking compensable disability rating for 
service-connected disabilities of the right thumb and left 
fourth finger.  In the decision above, the Board has granted 
service connection for disability of the right index finger.  
The RO will assign a disability rating for that disability as 
it implements that decision.

The claims file contains considerable evidence as to how 
disability, including pain, weakness, and diminished 
sensation, in the Veteran's fingers impedes him in the 
performance of tasks at work.  There is evidence that the 
Veteran has intermittent trouble using a keyboard and 
difficulty grasping and holding onto objects.  The functional 
impairment of his fingers caused him to be placed on light 
duty in his employment as a postal service supervisor.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

The RO has evaluated the finger disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228 and 5229.  Those codes 
evaluate finger disabilities based on the measurement of any 
gap between the thumb and the fingers, or between the fingers 
and the palm.  Those criteria do not appear to address the 
effects that the Veteran's disabilities have on his ability 
to perform work tasks.  Therefore, it is necessary to refer 
those disabilities for consideration of extraschedular 
ratings.  See Barringer v. Peake, 22 Vet. App. 242 (2008); 
Thun v. Peake, 22 Vet. App. 111 (2008).

The Board will remand the case to refer the ratings of the 
finger disabilities to the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
ratings.


Accordingly, this case is REMANDED for the following:

1.  Refer the case to the Director of the 
VA Compensation and Pension Service for 
consideration of extraschedular ratings 
of service-connected disabilities of the 
right thumb, left ring finger, and right 
index finger.  The Veteran's claims file 
must be provided to the Director for 
review.  Associate the Director's 
determination with the Veteran's claims 
file.

2.  After completion of the above, review 
the expanded record and determine if the 
remanded claims can be granted.  If any 
claim remains less than fully granted, 
issue a supplemental statement of the 
case and afford the Veteran an 
opportunity to respond.  Thereafter, 
return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


